DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is amended.
Claims 1-16 are pending for examination below.

Response to Arguments
Applicant’s arguments on pages 9-10 of the Remarks and amendments with respect to the rejection(s) of claim(s) 1-16 under USC 103 over Yilmaz have been fully considered and are persuasive. Yilmaz does not explicitly teach that the framework of the BEA contains 0.5 wt% or less non-H+ cations. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendment. Yilmaz continues to teach the alkylation with a BEA catalyst which is synthesized without a template. Nivarthy is added to provide motivation to fully exchange the alkali metal cations with H+ cations.
Applicant's arguments filed 11 May 2022 have been fully considered but the following arguments are not persuasive.
Applicant continues to argue on page 8 of the Remarks that Yilmaz and Huang do not teach the claimed alkylation of aliphatic organic compound.
In response, the Examiner respectfully disagrees, and has addressed this argument more fully in the Non-Final action of 15 February 2022. In short, Yilmaz teaches any organic compound can be used with the claimed catalyst (paragraph [0114]), and Huang teaches that aliphatic organic compounds are known alkylation compounds, thus the use of the aliphatic organic compounds remains obvious.
	Applicant argues on pages 10-11 of the Remarks that the Office has not established a prima facie case of obviousness such that it is Applicant’s burden to provide evidence of non-obviousness.
In response, the Examiner respectfully disagrees. With regard to claim 16, it is now established below in the current rejection that Yilmaz in view of Nivarthy and Huang teaches the claimed alkylation process with the claimed isobutane and n-butene (1-butene) reactants and the same H-BEA catalyst at similar overlapping pressures. Thus, it is expected that the process would produce the result of 52 to 69.4 mol% C8 compounds relative to 100 mol% of the total alkylated compounds. Also, one of ordinary skill in the art would find it obvious that a process with the same components and at similar conditions would function similarly to produce a similar result, namely that the product comprises 52 mol% to 69.4 mol% C8 alkylated compounds relative to 100 mol% of the total alkylated compounds. Thus, the office has established that the reaction is expected and prima facie obvious, and the burden remains with Applicant to show unobvious or critical results. The results in the specification do not show the criticality or unexpected nature of the amount of C8 compounds produced, as the comparison is only with a zeolite made with an organic template, and the closest prior art of Yilmaz teaches only making the catalyst without the organic template. Thus, the results in the specification are not compared with the closest prior art, and cannot show the criticality or unexpected nature of the claimed C8 selectivity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2012/0259148, cited on IDS 20 May 2020) in view of Nivarthy et al. (The influence of acidity on zeolite H-BEA).
With regard to claim 1, Yilmaz teaches a process for alkylation of an organic compound (paragraph [0002]) comprising the following:
a) providing a catalyst comprising a BEA framework material which is obtained from a synthetic process which does not employ an organotemplate as structure directing agent (paragraph [0002]), where the BEZ zeolite comprises YO2 and X2O3 where the molar ratio of Y:X is preferably 4 to 6 (paragraph [0042]), which is within the range of 1 to 6 of instant claim 1. Yilmaz further teaches that at least a potion of the one or more alkali metal atoms is substituted by one or more catalyst which are preferably H+ (paragraph [0049]).
	Yilmaz does not specifically teach substituting such that less than 0.5 wt% non-framework elements are present.
Nivarthy teaches isobutane/n-butene alkylation over zeolite H-BEA (Abstract). Nivarthy further teaches that the catalyst with no alkali metal present (0 wt% non-framework elements) has the longest catalyst lifetime and is the most stable catalyst for alkylation (page 383, section 3.2.2, Fig. 8). This is within the range of less than 0.5 wt% non-framework elements of instant claim 1.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fully exchange the catalyst of Yilmaz to contain only H+ cations (0 wt% Na) as taught by Nivarthy, because both Yilmaz and Nivarthy teach alkylation with an H-BEA catalyst, Yilmaz teaches that at least a portion of the cations can be ion exchanged with H+ catalyst, and Nivarthy teaches that a BEA catalyst fully exchanged with H+ cations has a long catalyst lifetime and is more stable than ones with alkali metals (page 383, section 3.2.2).
Yilmaz further teaches:
b) contacting the catalyst with one or more organic compounds in the presence of one or more alkylating agents in one or more reactors for obtaining one or more alkylated organic compounds (paragraph [0012]) where the pressure is 15 to 70 bar (paragraph [0141]). This range overlaps the claimed range of 16 to 27 bar. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Yilmaz further teaches that the organic compound is any organic compound capable of reacting with at least one of the one or more alkylating agents, wherein at least one covalent bond is formed between the organic compound and the alkylating agent (paragraph [0114]). This recitation of any organic compound capable of reacting with the alkylating agent encompasses the aliphatic organic compound of instant claim 1, and thus Yilmaz clearly contemplates the use of an aliphatic organic compound for alkylation. 
	Alternatively, Yilmaz teaches that any organic compound capable of reacting with at least one of the one or more alkylating agents can be used in the process (paragraph [0114]) but does not specify that the compound may be an aliphatic organic compound. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an aliphatic compound as the organic compound in the process of Yilmaz, because Yilmaz teaches that any organic compound may be used, and aliphatic organic compounds are well known for alkylation.
	With regard to claim 2, Yilmaz teaches that the zeolitic material is not calcined (paragraph [0036]).
	With regard to claim 3, Yilmaz teaches that Y is Si, Sn, Ti, Zr, or Ge (paragraph [0039]).
With regard to claim 4, Yilmaz teaches that X is Al, B In, or Ga (paragraph [0041]). 
With regard to claim 5, Yilmaz teaches that the molar ratio of Y:X is preferably 4 to 6 (paragraph [0042]). This overlaps the range of 2.5 to 5.5 of instant claim 5. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 6, Yilmaz teaches that the catalyst preferably comprises H+ as the counterion (paragraph [0047]).
With regard to claim 7, Yilmaz teaches that the BEA framework has the X-ray diffraction pattern below (paragraph [0051]):

    PNG
    media_image1.png
    204
    422
    media_image1.png
    Greyscale

These are equivalent to the ranges in instant claim 7.
	With regard to claim 8, Yilmaz teaches that the pattern further comprises 6-26% intensity at an angle of 25.54-25.74 (paragraph [0060]), which is equivalent to the ranges of instant claim 8. 
With regard to claim 9, Yilmaz teaches that the catalyst is zeolite beta (paragraph [0031]).
	With regard to claim 13, Yilmaz teaches that the alkylating agent is selected from olefins, alcohols, aldehydes, and alkyl halides (paragraph [0130]).
With regard to claim 14, Yilmaz teaches that the ratio of the one or more organic compounds to the one or more alkylating agents is 0.1 to 50 (paragraph [0151]), which overlaps the range of 10 to 250 of instant claim 14. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 15, Yilmaz teaches that the process is conducted as a batch or in continuous mode (paragraph [0142]).
Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 2012/0259148, cited on IDS 20 May 2020) in view of Nivarthy et al. (The influence of acidity on zeolite H-BEA) as applied to claim 1 above, and further in view of Huang (US 5,705,729).
With regard to claim 10, Yilmaz teaches the method above, where the organic compound is any organic compound which is capable of being alkylated.
Yilmaz fails to explicitly teach that the compound is a substituted C2-C20 hydrocarbon, a cyclic C3-C20 hydrocarbon, or a branched C3-C20 hydrocarbon.
Huang teaches a method for alkylation of isoparaffins and olefins (column 1, lines 5-6) where the isoparaffin compound is an isoparaffin (branched hydrocarbon) having up to 20 carbon atoms (column 6, line 50), which is within the range of C3-C20 branched hydrocarbon of instant claim 10.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the isoparaffin of Huang as the organic compound in the method of Yilmaz, because Yilmaz teaches any organic compound which is capable of being alkylated can be used, and Huang teaches alkylation of isoparaffins (branched hydrocarbons) is known.
With regard to claim 11, Huang does not explicitly recite a hydrocarbon which is branched and has the formula of instant claim 11, where each of R1-R3 must be substituted, branched or cyclic. However, Huang teaches an isoparaffin having up to 20 carbon atoms, which would encompass 3-isopropyl-2,4-dimethylpentane, which is an isoparaffin of the formula of instant claim 11, where each of R1-R3 is a C3 branched alkyl group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an isoparaffin which meets the formula of instant claim 11 as the isoparaffin of Huang because Huang teaches an isoparaffin up to 20 carbon atoms and isoparaffins of the formula of instant claim 11 are included in this group and would be selected with a reasonable expectation of success.
With regard to claim 12, Huang teaches that the isoparaffin can be specifically 2,3-dimethylbutane, which is an unsubstituted C2-C20 hydrocarbon as claimed. 
	With regard to claim 16, Yilmaz in view of Nivarthy and Huang teaches the process above for claim 10, where the organic compound is an isoparaffin (branched hydrocarbon) and the alkylating agent can be an olefin (Yilmaz paragraph [0130], Huang column 1, lines 5-6). Nivarthy further teaches that the fully exchanged H-BEA catalyst is selective to C8 compounds in the reaction of iso-butane and n-butene (1-butene). 
Yilmaz in view of Nivarthy and Huang does not explicitly teach the amount of C8 compounds per total amount of alkylated compounds in the product when the catalyst is the catalyst of Yilmaz in view of Nivarthy. However, because Yilmaz in view of Nivarthy and Huang teaches the same method of alkylation with the same H-BEA catalyst formed without an organotemplate and having the same molar ratio of 4 to 6, along with the same isoparaffin and olefin reactants, one of ordinary skill in the art would reasonably expect that the process of Yilmaz in view of Huang produces a similar result as the claimed process, namely an amount of 52 to 69.4 mol% C8 compounds per total alkylated compounds, absent any evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772